FILE COPY




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 29, 2020

                                      No. 04-20-00310-CV

                              SHOPOFF ADVISORS, L.P.,
                                         Appellant
                                             v.
   ATRIUM CIRCLE, GP, Atrium Winn, LLC, Atrium Kavoian, LLC, Copperfield Square,
  Copperfield Winn, LLC, Copperfield Kavoian, LLC, Imperial Airport, Imperial Winn, LLC,
 Imperial Kavoian, LLC, Crystal Springs Partners, LLC, Commerce Office Park – One LP, and
                                   Universal Square, LP,
                                         Appellees

                  From the 408th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-CI-00676
                         Honorable Karen H. Pozza, Judge Presiding


                                         ORDER
        Appellees’ brief is currently due by October 7, 2020. On September 29, 2020, appellees
filed a motion requesting a thirty day extension of time to file their brief. After consideration,
we GRANT the motion and ORDER appellees’ brief due by November 6, 2020.



                                                     _________________________________
                                                     Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of September, 2020.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court